Citation Nr: 1744798	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-28 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's spouse 


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1989 to August 2000. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which continued an evaluation of 30 percent for PTSD.  The Veteran was provided a hearing in August 2017 with the undersigned Judge, and a transcript of the hearing is of record. 


FINDING OF FACT

The probative evidence of record shows the Veteran's PTSD has manifested to occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; impaired impulse control such as unprovoked irritability with periods of violence; and inability to establish and maintain effective relationships. 


CONCLUSION OF LAW

The criteria for a rating evaluation of 70 percent, but no higher, for PTSD for the entire appeal period are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2016).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

Additionally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet.  App. 119 (1999); 38 C.F.R. 
§ 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Factual Analysis

The Veteran's service-connected PTSD is currently rated under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2016).

Under the applicable rating criteria, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

 A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id. 

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Additionally, the Global Assessment of Functioning (GAF) score is also considered.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).

Here, the Veteran is currently evaluated as 30 percent disabling.  In June 2011, the Veteran received a VA examination.  The examiner noted that the Veteran had symptoms of mood and anxiety disorder with alcohol abuse.  The Veteran notified the examiner that his symptoms came in spurts; he did not fit in with others and did not like crowds.  He mentioned he lost his temper recently at a baseball game because he was waiting in line for beer.  The Veteran stated that he overreacted to small things and got highly agitated with his children.  The Veteran further stated that he recently reconnected with old military friends and was recalling more incidents of trauma from Desert Storm, including dreams of the trauma.  He reported continued problems with sleep and did not like to talk about his war experiences.  He reported no suicide ideation at the time and denied a history of suicidal actions.  He also reported no mania, hallucinations, or panic attacks.  The Veteran reported his marriage had its ups and downs and that he often got frustrated and lost his patience.  He stated there were two occasions when child protective services were called for a drowning incident and spanking incident.  He stated his wife took the children and began proceedings for a divorce at this time which was a stressor for him.  He had recently left his job due to not getting along with his boss and was looking for work.  He also stated he did well in school and did not have mental health issues affecting his school setting.  The examiner noted that the Veteran was on time for the appointment and was well groomed.  The examiner further noted the Veteran was cooperative and there were no interpersonal deficits or nervousness noted.  There was no evidence of distress, psychosis, or memory loss.  The examiner lastly provided the Veteran with a GAF score of 62. 

In August 2011, the Veteran was seen at the VA Medical Center for his PTSD.  The Veteran was well groomed with proper orientation to time, place, and person.  He reported being less anxious and depressed, more stable, and having some irritability.  He further reported sleep was better with only some nightmares of combat.  His speech was normal and denied any suicidal ideation.  The examiner noted the Veteran was having less relationship and marital issues but the Veteran claimed his wife's moods could be unpredictable.  The Veteran reported wanting to open a business or be self-employed and was seeing a vocational rehabilitation counselor.  He also reported things were going well between him and his children and that he was looking forward to having his one close friend from the military come spend a week with him and his family the following week.   

In November 2016, the Veteran received a Compensation and Pension examination. The examiner stated the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran reported his marriage as sketchy and stated he had issues trusting his wife.  He reported the family would attend counseling with their pastor.  The Veteran stayed in contact with his siblings and had a close relationship with his grandmother and parents.  The Veteran reported gardening as his hobby.  The Veteran reported working for the Bureau of Land Management as a youth program coordinator.  He reported difficulties with his supervisor his first year but since moving to another supervisor he's had good performance reviews.  He stated he got along with his co-workers and liked the work he does.  The Veteran denied suicidal ideation and stated he was continuing individual therapy.  He said he still struggled with sleep and had difficulty dealing with his depression and used alcohol to deal with it.  He admitted his poor relationship with his wife contributed to his depression.  He stated he had problems with being impatient with angry outbursts and going into yelling rants with his children.  He stated he was anxious and edgy at home and got stressed when he realized the things he had to do around the house.  The Veteran further reported concern about memory loss, particularly with directions and names.  It was reported the Veteran did sleep walk and ended up in his neighbor's yard turning on the hose, which was caught on camera.  The neighbor called the police on the Veteran, and he was charged with trespass, criminal fighting, and lying to an officer.  The Veteran stated he had no memory of entering his neighbor's yard.  He also stated he would drink 4 to 6 beers a day.  The examiner further noted the Veteran experienced depressed mood, anxiety, chronic sleep impairment, and mild memory loss. 

In August 2017, the Veteran was provided a hearing.  The Veteran testified that his symptoms had gotten worse and that he had problems with social situations with family members and friends, certain interactions with police, and loss of interest in life and work.  The Veteran stated he was a recluse and uninterested in continuing long term work projects.  His wife testified that he was very isolated and they rarely did activities anymore, including holidays with family.  She further stated that a couple of their children didn't even want to do things with them.  His wife stated that their children didn't want to have friends over because of their father (the Veteran).  She reported that her husband's only friend was a neighbor who also had PTSD from military service.  She stated that even with his one friend, he did not like to go out in public due to not wanting to be around a lot of people.  The Veteran then testified to the several incidents that involved the police. 

The Veteran stated that in May 2016, his next door neighbor called the police after viewing the Veteran on his surveillance turning on the neighbor's garden hose in the middle of night.  The Veteran denied any recollection of doing the act.  The Veteran stated he would never do that and started questioning the officer.  The Veteran was then subsequently charged with disorderly conduct, fighting and trespassing.  The Veteran stated that he was completely unaware of certain things he did due to anger caused by his PTSD.  He stated he had short memory losses or long-term memory loss when these acts of anger occurred.  The Veteran then stated that in June 2017, he got into an argument with his son regarding staying late at his girlfriend's house.  He stated his son, his son's girlfriend, and her mother came to his home and confronted him over his parenting.  The Veteran stated he put his hand on his son's girlfriend's chin, which caused her mother to react by hitting him repeatedly.  The girlfriend's mother called the cops on him and he was charged with assaulting a minor.  The Veteran stated that this made him so depressed he became suicidal.  Then in July 2017, the police were called because the Veteran was suicidal and had a gun.  The police arrived outside with a bullhorn telling him to get out of the house and to put his gun away.  The Veteran's wife then testified that the police have been called several times for arguments and threatening behavior.  The Veteran testified that after the suicide incident, he was taken to the hospital and he told the police that the only thing positive in his life was currently making a living.  This caused him to not let the medical staff know he was suicidal.  The Veteran stated that he had constant anxiety attacks, feared going home, and had a hard time feeling comfortable.  His wife testified that the Veteran often had violent outbursts, including an incident where he kicked the garage door down after an argument with their son.  She further testified that she had to take care of all the daily responsibilities of the home like paying bills or calling repairmen because the Veteran couldn't handle speaking to them.  She stated he had requested cameras be put outside their house because he did not want anyone coming in and had trouble with his memory.  She further stated he did not keep up with his hygiene like he used to and had auditory hallucinations at night.  She testified that he had daily panic attacks and that he had been like this since the beginning of his May 2011 claim.  She further admitted to being occasionally afraid of him.

Lastly, the Veteran testified that he had difficulty admitting to anybody the symptoms he suffered.  He stated he refused treatment for years and only started going to the VA for treatment because his wife threatened to leave him.  He said he started to take it more seriously when he realized he was having increased "blacking out" episodes.  He stated that he only realized his behavior within the last two years after having a friend who stayed with them tell him on multiple occasions that the Veteran was doing things he could not remember doing.  The Veteran stated that his wife had been telling him of these things for years but he would "blow" her off.  He said after having their friend say the same things his wife said for years and the incidents where the police were called, he realized it was out of control.  The Veteran further testified to not being honest during his treatments about his depression and suicidal ideations because he thought they would then make him take classes.  The Veteran stated his self-pride and fear of being locked up prevented him from admitting the severity of his symptoms. 

Since the hearing, the Veteran has provided his police and court records.  The records show the Veteran has been having problems with the law since 2006.  His record includes child abuse charges, domestic violence, harassment filings, criminal damage charges, and trespassing.  There were several occasions where the police were called due to the Veteran being violent towards his children and his wife. The Veteran has also submitted letters from his wife and friend who attest to his anxiety, social impairment, depression, and suicidal thoughts. 

After consideration of the medical and lay evidence, the Board finds that an evaluation of a 70 percent rating is appropriate for the entire appeal period.  The Board notes that the Veteran's wife has testified to his neglect of personal appearance and hygiene, where she has to remind him to shave, change clothes, or shower.  The Veteran also has an inability to establish and maintain effective relationships, as he only has one friend and has severe problems relating to even his close family members.  Further, the record shows evidence of suicidal ideation and attempts.  Finally, the Board finds that the Veteran's near-continuous panic, difficulty in adapting to stressful circumstances, and impaired impulse control, including violent outbursts often involving legal authorities, are of the frequency, severity, and duration as required for a 70 percent rating.  Therefore, resolving all reasonable doubt in favor of the Veteran, a 70 percent rating, but no higher, is warranted for the entire appeal period.  However, a rating in excess of 70 percent is not warranted.

As mentioned above, under 38 C.F.R. § 4.130, DC 9411, a 100 percent rating requires total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Board finds that the evidence of record does not support a rating of 100 percent.  While the Veteran does have occupational impairment, he has been able to keep his current job and perform well in his current position.  In fact, the Veteran testified that his job is one of the only positive things in his life.  Additionally, his friend provided a lay statement in September 2017 stating despite the Veteran's issues with PTSD he does not have a problem at work.  The Board recognizes that the Veteran testified to having problems with an old supervisor; however, since being moved to a different building, the Veteran has testified to no problems at work.  There is thus no evidence that the Veteran's PTSD has caused total occupational impairment.  Moreover, while the Veteran has severe problems relating to others, the evidence does not show total social impairment, as the Veteran is able to maintain a relationship with one close friend and some family members.  The Board additionally recognizes the statements by the Veteran's wife regarding the Veteran's paranoid behavior, easy irritability, violent outbursts, and change in hygiene care.  However, these occurrences do not appear to have grossly impaired the Veteran in his thought process or communication or show he's completely disregarded his appearance so that he is intermittently unable to perform activities of daily living.  The Veteran appears to maintain a professional appearance at work and does at least the bare minimum in taking care of his personal hygiene.  Further, although the Veteran does experience some memory loss, it has not manifested to the point where he is not aware of relative's names, his occupation, or his own name.  The Veteran additionally has not shown disorientation of time and place in his examinations or outside thereof, and there has been no evidence of delusions.  While the Veteran's wife has testified to the Veteran having auditory hallucinations, there is no evidence that this rises to the level of being persistent.  Additionally, the Board acknowledges that the Veteran has shown instances of impaired impulse control that resulted in violence; however, the Board notes that on a daily basis the Veteran is able to go to work and have no instances of violence or outbursts, and that he is taking steps to seek treatment for his PTSD.  Therefore, his behavior does not rise to the level of being grossly inappropriate or of being a persistent danger of hurting others.  Finally, the Veteran has not had any suicide attempts before or after his July 2017 attempt.  Therefore, the Board finds that this does not rise to the level of the Veteran being a persistent danger of hurting self, as would be required under the criteria for a 100 percent rating.  

The Board also acknowledges the Veteran and his wife's assertions that he is entitled to a higher rating because his symptoms have gotten worse.  The Board recognizes that lay persons are competent to report observations with regard to the severity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board has considered the lay testimony of record and finds these lay statements to be credible and consistent with the rating assigned.  

Accordingly, an increased rating of 70 percent, but no higher, for the entire appeal period is warranted.  The benefit of the doubt rule has been considered in reaching this decision.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a rating evaluation of 70 percent for PTSD for the entire appeal period is granted.  




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


